Citation Nr: 0420606	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  94-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
VA Regional Office (RO) in Waco, Texas.

Procedural History

The veteran served on active duty from March 1951 to November 
1971.  He died in August 1992.  The appellant is the 
veteran's surviving spouse.

In December 1992, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the appellant's claim.  The appellant disagreed with 
the February 1994 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
appellant's substantive appeal (VA Form 9) in June 1994.

In April 1996, the Board remanded the appellant's case to the 
RO for additional development.  The requested development was 
completed, and in November 1999, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  Thereafter, in April 
2000 the Board remanded the appellant's case.  The RO was 
directed to conduct additional development to include review 
of the veteran's claims folder to ensure the receipt of all 
relevant radiation exposure records and referral to the 
appropriate agency for a radiation dose estimate.  
The additional development required by the Board has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) [RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required].   

FINDINGS OF FACT

1.  The veteran worked as a nuclear weapons technician from 
October 1962 until the time of his retirement from service in 
November 1971.  

2.  The certificate of death and other evidence of records 
indicates the cause of the veteran's death was prostate 
cancer with subsequent diagnosis of metastatic blood and bone 
cancer.

3.  The medical evidence of record does not indicate that the 
cause of the veteran's death was related to the veteran's 
military occupational specialty (MOS) of nuclear weapons 
technician, or any other incident of his military service.  


CONCLUSION OF LAW

A disability which was incurred as a result of the veteran's 
active military service did not cause or substantially or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  Essentially, she 
contends that the veteran's work as a nuclear weapons 
specialist in the United States Army exposed the veteran to 
radiation levels significant enough to have caused the 
veteran's fatal cancer.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the appellant was notified by the 
March 2004 SSOC of the pertinent law and regulations.  
Requests for additional evidence were made by letters dated 
July 2003 and April 2003 and in those letters the appellant 
was notified as to what additional evidence was needed to 
establish her claim and what steps VA had taken to assist 
her.  Moreover, in the April 2003 letter the appellant was 
specifically directed to send all available evidence 
pertaining to the claim.  The appellant responded in April 
2003 that she had no additional evidence pertaining to this 
claim.  

Even more significantly, the letter sent to the appellant in 
January 2002 specifically discussed the pertinent provisions 
of the VCAA.  Crucially, the appellant was informed by means 
of this letter and its enclosures as to what evidence she was 
required to provide and what evidence VA would attempt to 
obtain on her behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help her get other relevant evidence, such as private 
medical records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
even though the letter requested a response within 30 days, 
it also expressly notified the appellant that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the appellant's claim was next 
adjudicated by the RO in March 2004, after the expiration of 
that one-year period.  

In this case, the letter sent to the appellant expressly 
notified her that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the appellant was notified properly of her 
statutory rights.

In short, the Board finds that the appellant received 
adequate notice regarding the evidence needed to substantiate 
her claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, VA treatment records and complete service personnel 
records.  

As noted by the Board in the Introduction, this case has 
previously been remanded by the Board on two occasions so 
that additional evidentiary development, chiefly in the form 
of requested medical nexus evidence and dose estimates, could 
be accomplished.  This information is now of record and will 
be discussed below.  

The Board additionally observes that general due process 
considerations have been satisfied.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
appellant and her representative were presented several 
options for presenting personal testimony; the appellant 
indicated in her substantive appeal that she did not want a 
Board hearing, and she did not request a hearing before the 
RO.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Pertinent Laws and Regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.312 (2003).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death. A service-connected disability is 
one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).





Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Service connection - radiation exposure

Specific regulations pertain to claims of entitlement to 
service connection based on exposure to radiation during 
service.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2003).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2003).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity. 
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract. 38 C.F.R. § 3.309(d)(2) (2003).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2003).  Section 3.311(b)(5) indicates 
that leukemia may become manifest at any time after exposure, 
and that, bone cancer must become manifest within 30 years 
after exposure,  and posterior subscapular cataracts, the 
other diseases specified must become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran died of a disability which 
is recognized by VA as being etiologically related to prior 
exposure to radiation, see 38 C.F.R. §§  3.309(d), 3.311 but 
must also determine whether the disability which caused his 
death is the result of active service under 38 C.F.R. § 
3.303(d).
  
Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings pertaining to cancer of any 
kind or disorders of the prostate.  The service medical 
records are also absent any record of treatment for any 
accident or exposure to radiation.  

As noted above, the veteran's service personnel records 
confirm that between October 1962 and November 1971 the 
veteran's duties included nuclear weapons maintenance.  The 
records contain one Form DD 1141, documenting radiation 
dosage, which covers the period between August and October 
1971.  The form lists the veteran's total radiation dose 
during that period as zero.  

Also of record is a January 2004 letter from the Department 
of the Army providing a dose assessment of 15 rem (5 rem per 
year) based on the information provided in the veteran's 
files.  The letter notes that there is no history of an 
accidental or other radiation exposure to the veteran and the 
dose assessment was based upon the annual maximum radiation 
exposure for the veteran's MOS at the time of service.  

The veteran left military service in 1971.  There are no 
pertinent medical records for nearly twenty years thereafter.  
VA treatment records show that the veteran was first 
diagnosed with prostate cancer in March 1991.  Metastasis to 
the bone is noted in a July 1991 VA treatment record.  The 
death certificate dated August 1992 lists the veteran's cause 
of death as cancer, blood and bone.  

A February 2004 memorandum from VA Chief Public Health and 
Environmental Hazards Officer, Dr. S.M. applies a 5 rem per 
year dose assessment and assumes a total estimated dose 45 
rem over the 9 year period the veteran spent working in 
nuclear weapons training and maintenance.  The memorandum 
concludes that based upon that dose estimate it was unlikely 
that the veteran's prostate cancer was caused by the in-
service exposure.  In March 2004 the Under Secretary for 
Benefits issued an advisory opinion concurring with the 
determination of Dr. S.M.'s February 2004 memorandum.  



Analysis

The appellant contends that the veteran's death from prostate 
cancer is related to his MOS as a nuclear weapons technician 
in the United States Army.  She has submitted no specific 
evidence in support of her claim aside from her own 
assertions.

Initially, the Board observes that the appellant does not 
appear to be contending, nor does the record in any way 
demonstrate, that the veteran's fatal cancer was manifested 
during his military service or within the one year 
presumptive period after service, see 38 C.F.R. § 3.309(a).  
Rather, she contends that since he worked on, and in 
proximity to, nuclear weapons this must be the reason for his 
death. 

Moreover, the appellant has not suggested that the veteran's 
death was in any way otherwise related to his military 
service.  A review of the record shows that the veteran was 
not service connected for any disability. 

The Board will address in turn the three methods, discussed 
in detail above, through which service connection based upon 
radiation exposure may be granted 
(i.e. § 3.309(d), § 3.311 and Combee/§ 3.303(d).  

(i.) Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection the veteran must have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3).  The appellant contends that the veteran's work as a 
nuclear weapons maintenance technician exposed him to 
radiation.  The statute, however, defines radiation-risk 
activity with precision and does not list working on, or 
proximity to, nuclear weapons as a radiation-risk activity.  
Therefore, the veteran's MOS does not provide a basis for 
finding a radiation-risk activity as required under the 
regulation.  

The Board notes that the appellant has also asserted that the 
veteran personally observed nuclear testing during service.  
Onsite participation in a test involving atmospheric 
detonation of a nuclear device is a recognized radiation-risk 
activity for the purposes of 38 C.F.R. § 3.309(d).  However, 
no additional information as to the time or location of those 
tests or as to the capacity of the veteran's involvement in 
any such testing was ever provided by the appellant.  In her 
April 2003 correspondence the appellant specifically advised 
that she had no further information to provide in support of 
her claim.  Further, the veteran's service personnel records 
provide no information regarding his participation in or 
observation of any such testing.  Although it is clearly not 
beyond the realm of possibility that given his MOS the 
veteran could conceivably have observed nuclear testing, 
there is no hard evidence supporting the appellant's non-
specific contention.  Thus, there has been no showing of a 
verified radiation-risk activity.  

Additionally, even if the veteran had participated in a 
radiation risk activity service-connection could not be made 
on a presumptive basis under 38 C.F.R. § 3.309(d) as the 
veteran's diagnosis was prostate cancer and prostate cancer 
is not a presumptive disease under 3.309(d)(2).  

According to the veteran's VA treatment records the veteran 
was initially diagnosed with prostate cancer and later was 
diagnosed with metastatic bone cancer.  Bone cancer is listed 
on the veteran's death certificate as a primary cause of 
death.  Bone cancer is a presumptive disease for the purposes 
of 3.309(d)(2).  

Based on the medical records associated with the file, 
particularly the March 1991 and July 1991 VA treatment 
records, a preponderance of the competent and probative 
evidence supports the conclusion that the veteran's only 
cancer was prostate cancer and that it was this cancer that 
metastasized to other areas.  
See Ramey v. Brown, 9 Vet. App. 40, 41 (1996), noting that 
the term "metastasis" refers to "the transfer of disease from 
one organ or part to another not directly connected with it.  
It may be due either to the transfer of pathogenic 
microorganisms . . . or to transfer of cells, as in malignant 
tumors" [citing Dorland's Illustrated Medical Dictionary 1023 
(28th ed. 1994)].

The Court in Ramey found that because the medical evidence of 
record in that case showed that carcinoma in the deceased 
veteran's liver was a result of metastasis from his colon 
cancer, the veteran's cancer in his liver was properly 
regarded as colon cancer metastatic to the liver rather than 
as primary liver cancer.  See Ramey, 8 Vet. App. at 44.  This 
case presents a similar factual pattern. The medical evidence 
of record here indicates that the veteran had carcinoma of 
the prostate that metastasized to the bone.

There is of record no competent medical evidence that 
supports a conclusion that the veteran had any primary cancer 
other than prostate cancer. For that reason, the remainder of 
the Board's discussion will pertain to the veteran's prostate 
cancer.  

In any event, as explained above service connection the 
veteran's death due to for prostate cancer cannot be granted 
on a presumptive basis under 38 C.F.R. § 3.309(d) for two 
reasons: (1) there is no evidence that the veteran 
participated in a radiation-risk activity as such terms are 
defined in the regulation; and (2) the veteran's fatal 
prostate cancer is not listed as a presumptive disease in 
38 C.F.R. § 3.309.  

(ii) Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

As noted above, the veteran was diagnosed with prostate 
cancer; prostate cancer is a radiogenic disease listed in 
3.311 (b)(2).  

[As discussed above, bone cancer is listed on the veteran's 
death certificate as a primary cause of death.  Bone cancer 
is also a radiogenic disease for the purposes of 3.311 
(b)(2).  As discussed by the Board above, however, the 
medical evidence does not indicate that the veteran in fact 
had primary bone cancer.]  

The Board has reviewed all of the evidence of record. As 
noted above, the veteran was a nuclear weapons maintenance 
specialist from October 1962 until November 1971 and was 
diagnosed with prostate cancer in March 1991.  In response to 
the RO's request for a radiation dose assessment for the 
veteran, the Army in its January 2004 letter reported that 
using all possible worst case assumptions, the maximum 
possible radiation dose was 5 rem /year in whole body 
ionizing radiation exposure and no more than 75 rem/year in 
extremity radiation exposure.  In accordance with the 
provisions of 38 C.F.R. § 3.311, the RO forwarded the case to 
the Under Secretary for Benefits who requested an opinion 
from the Under Secretary for Health as to the relationship 
between the veteran's disability and his exposure to ionizing 
radiation in service.

In a February 2004 memorandum, S.M., M.D, the VA Chief Public 
Health and Environmental Hazards Officer, responded to the 
opinion request.  Citing to literature concerning the effects 
of exposure to ionizing radiation, she observed that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and was not clearly 
established.  Considering this and the Army estimate that the 
veteran was exposed to a dose of ionizing radiation of 5 
rem/year for the nine years working with nuclear weapons 
during military service, she concluded that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.  In March 2004 and 
advisory opinion from the office of Under Secretary for 
Benefits concurred with the finding of the medical opinion 
from the Under Secretary for Health.  

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's cancer was in 
fact the result of exposure to ionizing radiation.  The only 
competent medical evidence associated with the file 
concerning the nexus between the veteran's occupational 
radiation exposure and his prostate cancer indicates that it 
is unlikely that radiation exposure caused the veteran's 
cancer.

The Board is precluded from making medical judgments.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions]; see also Obert v. Brown, 5 Vet. 
App. 30 (1993) [the Board may not reject medical opinions 
based on its own medical judgment].  The relationship between 
the veteran's prostate cancer and job related radiation 
exposure is a medical question and the only medical evidence 
of record concerning the question of causation indicates that 
radiation exposure was unlikely to be the root of causation.  

To the extent that the appellant herself is contending that 
the veteran's fatal cancer is related to his MOS, it is now 
well-established that laypersons without medical training, 
such as the appellant, are not competent to comment on 
medical matters. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. Thus, to the 
extent that the appellant is attempting to link the veteran's 
death to his service, her opinion is entitled to no weight of 
probative value.

Accordingly, the Board concludes that, taking into 
consideration the provisions of 38 C.F.R. § 3.311, the 
preponderance of the evidence is against the appellant's 
claim.

(iii) Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 
38 C.F.R. § 3.303 (d).  Accordingly, the Board will proceed 
to evaluate the veteran's claim under the regulations 
governing direct service connection.  

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

There is no question that element (1) has been met. The 
Board's discussion will therefore focus on elements (2) and 
(3).

The appellant contends, in substance, that the veteran died 
of a cancer, specifically prostate cancer which metastasized 
resulting in blood and bone cancer and that this cancer was 
caused by radiation exposure during service.  

With respect to in-service incurrence of disease, the Board 
notes that there is no record of treatment for prostate 
cancer or any other cancer during service or within one year 
after discharge from service.  See 38 C.F.R. § 3.309(a) 
(2003).  
The evidence of record clearly indicates that the veteran was 
first diagnosed with prostate cancer in March 1991, nearly 
twenty years after his retirement from the service in 1971.  
For that reason, there is no evidence of an in-service 
incurrence of disease to satisfy element (2).

Element (2) may, however, be satisfied by a showing of in-
service injury, specifically in this case exposure to 
ionizing radiation.  The appellant contends that the veteran 
was exposed to ionizing radiation during service due to his 
duties as a nuclear weapons maintenance specialist.  

The veteran's service personnel records confirm that from 
October 1962 until November 1971 the veteran did perform work 
in this capacity.  However, review of the veteran's service 
personnel records and service medical records reveals no 
reference to the veteran's involvement in any accident or 
incident involving exposure to ionizing radiation.  Further, 
the only DD Form 1141 found in the veteran's service medical 
records indicates a total exposure of 0 for the reporting 
period between August and November 1971.  

The only indication of any radiation exposure by the veteran 
is the dose assessment conducted by the Army.  In the 
assessment, the Army notes the complete absence of records of 
exposure to the veteran to unhealthy levels of ionizing 
radiation and assigns a dose estimate of the maximum presumed 
dosage per year based on the veteran's MOS and general 
occupational standards for that MOS during the relevant time 
period.  Exposure to radiation at the occupational level is 
not deemed a health risk in the document and the application 
of exposure level was a worst-case scenario, not an 
indication of a verified injury to the veteran.  For these 
reasons, the evidence does not show a confirmed in-service 
injury on the part of the veteran.  

Element (2) in-service incurrence or aggravation of illness 
or injury has not been shown and, accordingly, the claim 
fails on that basis.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will therefore move on to a discussion of the 
remaining Hickson element, element (3).

With respect to the element (3), medical nexus, there is only 
of record only one source of competent nexus evidence.  The 
February 2004 report from the VA Chief Public Health and 
Environmental Hazards Officer, Dr.S.M., described in greater 
detail above.  In it, Dr. S.M. concluded that is was unlikely 
that there was a relationship between the conditions of the 
veteran's service and his prostate cancer.  

The sole opinion in support of the appellant's claim consists 
of her own lay assertions that the veteran's alleged in-
service radiation exposure caused his cancer.  The appellant 
has not provided any indication of any training or 
specialized medical knowledge that would make her competent 
to render a medical nexus opinion.  
See Espiritu, supra.  Because the only competent medical 
nexus opinion associated with the file indicates that the 
veteran's radiation exposure was not a likely the cause of 
his cancer, the claim also fails on that basis.  

The Board wishes to make it clear in this connection that it 
has no reason whatsoever to doubt the appellant's sincerity.  
It is not necessarily unreasonable for a lay person to draw 
the conclusion that proximity to a nuclear device would 
result in exposure to radiation.  However, the evidence of 
record indicates, in effect, that such proximity, absent some 
misadventure, presents no undue health hazards.

Conclusion 

The Board has considered the appellant's claim under all 
three bases for service-connection of radiation exposure.  
For the reasons explained above, the evidence presented 
concerning the veteran's exposure to radiation and the 
veteran's medical history do not meet the criteria to 
establish service connection for the veteran's cause of 
death.  


ORDER

Service connection for cause of the veteran's death is 
denied.  



	
                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



